Citation Nr: 0803703	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-37 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a higher initial evaluation for a mood 
disorder, evaluated as 50 percent disabling. 

2.  Entitlement to a total rating due to individual 
unemployability based upon service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
February 1971.

In an August 2002 decision the Department of Veterans Affairs 
(VA) Regional Office (RO) in Togus, Maine granted service 
connection for a mood disorder, evaluated as 50 percent 
disabling.  The grant of service connection and the 50 
percent evaluation were made effective April 21, 2000.  The 
RO also denied entitlement to TDIU.  In September 2002, the 
veteran's representative submitted a notice of disagreement 
with the initial evaluation for the psychiatric disability 
and the denial of TDIU.  

In a November 2004 rating decision the Buffalo, New York RO 
denied entitlement to an increased rating for the mood 
disorder evaluated as 50 percent disabling and entitlement to 
TDIU.  The RO issued a statement of the case in response to a 
notice of disagreement with this decision, and the veteran 
perfected his appeal by submitting a timely substantive 
appeal


FINDINGS OF FACT

1.  The veteran's mood disorder has resulted in symptoms 
approximating total social and occupational impairment since 
April 21, 2000.

2.  In view of the 100 percent schedular rating for a mood 
disorder granted in this decision, there is no longer a 
controversy on the question of the veteran's entitlement to 
TDIU.


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent disability rating 
for a mood disorder have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.16(c), 4.125-4.132, 
Diagnostic Code 9435 (2007). 

2.  The question of whether the veteran is entitled to an 
award of TDIU is now moot, warranting dismissal of the appeal 
as to that issue.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).   

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in the mood disorder appeal, and finding that the TDIU appeal 
is moot, further assistance is unnecessary to aid the veteran 
in substantiating his claims.  


I.  Entitlement to an increased evaluation for a mood 
disorder, currently evaluated as 50 percent disabling.

Applicable law and regulations in increased ratings claims

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

The United States Court of Appeals for Veterans Claims 
(Court) held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).   

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2007).

The schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 
4.130.

The veteran's mood disorder has been evaluated under the 
general rating formula for mental disorders.  Under these 
criteria, a 50 percent rating contemplates occupational and 
social impairment with reduced reliability and productivity 
due to particular symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9435.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, if follows that the veteran would be entitled to that 
rating if a mood disorder caused total occupational and 
social impairment, regardless of whether he had some, all, or 
none of the symptoms listed in the rating formula, and 
regardless of whether his symptoms were listed or not.  

Factual Background

In a March 1993 Mental Evaluation for Social Security 
Disability Evaluation, Dr. Norman Pointer concluded that the 
veteran was totally disabled.

In a June 1993 decision, the Social Security Administration 
determined that from July 1992, the veteran's work related 
neck condition and increased depressive symptoms limited his 
ability to tolerate work stress or deal with competitive work 
functions.

The veteran underwent a psychiatric evaluation by Dr. Albert 
Chen, then in private practice, in April 2002.  The veteran 
reported that after experiencing mental problems while in 
service, he continued to be depressed, nervous and not able 
to focus his mind or concentrate.  His nervous condition 
adversely affected his ability to perform as he moved from 
one job to another and was not able to stay put.  The veteran 
had been a patient at the VA Medical Center (VAMC) for the 
past 15 years.

The veteran had been married three times.  His current wife 
reported that the veteran was often picking fights and was 
very disagreeable as little things set him off.  The couple 
had undergone marital counseling but this did not help much.  
Dr. Chen noted that the veteran's history of employment was 
somewhat sporadic.  Often the veteran walked out of worked or 
was dismissed as he simply could not handle the pressure and 
could not concentrate.

On examination the veteran was unmotivated, withdrawn, not 
able to focus and not able to concentrate.  The veteran had 
no delusional designs or thought disorder.  His affect was 
depressed and his mood was low.  Socially he was somewhat 
withdrawn and always isolated.  His capacity for impulse 
control was compromised.  He easily became upset or 
depressed.  He denied suicidal or homicidal ideation 
currently although in the past he had contemplated wrecking 
his car but he never carried out any act of self destruction.  
Judgment was marginally fair.  The diagnosis was mood 
disorder, bipolar, most recently depressed, possibly with 
psychotic features in the past, currently in remission.  A 
Global Assessment Functioning (GAF) score of 45 was reported.

Dr. Chen concluded that due to his condition, the veteran was 
not able to accomplish and maintain gainful employment.

In October 2004 the veteran underwent a VA examination 
conducted by Dr. Chen.  The veteran reported continued 
problems since he saw Dr. Chen in 2002.  He had a hard time 
focusing, was unable to concentrate and easily became 
agitated and frustrated.  He kept to himself, not mingling 
with other people.  He suffered severe headaches due to 
nervousness and anxiety. 

The veteran reported that he last worked in 1991 as a heavy 
equipment truck driver.  Since then, he had not been able to 
obtain or maintain any gainful employment at all.

The veteran's current marital situation was not very smooth 
as he felt that at times his marriage was on the rocks.  He 
easily became irritable and upset.  His mind wandered, he 
could not focus or concentrate, he had mood swings back and 
forth and sometimes past events came back to trouble him.  
The veteran's wife reported that his sleeping pattern was 
quite disturbed.

During his interview, the veteran's conversation carried some 
flavor of paranoid ideation and he easily became distrustful 
and suspicious.  He had no delusional ideas or thought 
disorders.  However, his mood changed frequently.  He did not 
want to mingle with other people.  A cognitive functioning 
examination revealed that he was very sensitive to other 
peoples remarks though he remained guarded and hypervigilant 
most of the time and suspicious.  The diagnosis was bipolar 
mood disorder.  A GAF of 45 reported.  Dr. Chen concluded 
that the veteran's current condition had adversely affected 
his ability to perform gainful employment.

In November 2004 the veteran presented to the VAMC for 
medication management.  He complained of nightmares 2 to 3 
times a month.  He also had intrusive thoughts.  He had 
suicidal thoughts a month ago.  His mood and affect were very 
angry.  There was no evidence of psychosis and he was not 
suicidal.

In March 2005 the veteran presented to the VAMC regarding his 
mood disorder and situational stressor of an ongoing 
separation process with his wife.  The veteran had a higher 
level of anxiety but there were no reports or evidence of 
hallucinations, delusions or paranoid thought process.

Analysis

The veteran's GAF scores have been 45.  GAF scores of 50 or 
less contemplate serious impairment, and an inability to 
maintain employment or any friendships.  DSM IV.  

The scores below 50 are supported by the fact that the 
veteran has not been employed at any time since at least 
1992.  Dr. Chen also concluded that due to his condition, the 
veteran was not able to accomplish and maintain gainful 
employment.  Additionally, the veteran was somewhat 
withdrawn, always isolated and did not want to mingle with 
other people.

Given the total occupational impairment, and near total 
impairment in social relationships, the Board finds that the 
disability has most closely approximates the criteria for a 
100 percent rating.  38 C.F.R. § 4.7 (2007).  The level of 
disability appears to be unchanged since the effective date 
of service connection.


II.  Entitlement to a total rating due to individual 
unemployability (TDIU) based upon service-connected 
disabilities.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).

A 100 percent schedular rating is a higher benefit than TDIU; 
thus, when a 100 percent rating has been granted, it is not 
permissible to consider entitlement to TDIU.  VAOPGCPREC 6-
99, 64 Fed. Reg. 52,375 (1999).  In light of the Board's 
decision set to grant a 100 percent rating for a mood 
disorder, the claim of entitlement to TDIU is now moot.  

The Board has granted the 100 percent rating effective from 
the date of service connection for the psychiatric 
disability, and the veteran has contended that his 
unemployability is due to the psychiatric disability, rather 
than the other service connected disability-a scar of the 
medial aspect of the right knee, evaluated as noncompensable 
prior to April 21, 2000.  There does not appear to be a 
question of entitlement to TDIU prior to the effective date 
of the grant of service connection and the 100 percent rating 
for the mood disorder.  

Accordingly, the veteran's claim for TDIU is dismissed as a 
matter of law.  Sabonis v. Brown, 6 Vet App 426 (1994).


ORDER

A 100 percent rating for a mood disorder is granted, 
effective April 21, 2000. 

The issue of entitlement to TDIU is dismissed as moot. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


